       Case 4:20-cv-09328-YGR Document 28 Filed 03/08/21 Page 1 of 14



     BONNETT, FAIRBOURN, FRIEDMAN
 1   & BALINT, P.C.
     PATRICIA N. SYVERSON (CA SBN 203111)
 2   600 W. Broadway, Suite 900
     San Diego, CA 92101
 3   psyverson@bffb.com
     Telephone: (619) 798-4593
 4
     BONNETT, FAIRBOURN, FRIEDMAN
 5   & BALINT, P.C.
     ELAINE A. RYAN (Admitted Pro Hac Vice)
 6   CARRIE A. LALIBERTE (Admitted Pro Hac Vice)
     2325 E. Camelback Rd. Suite 300
 7   Phoenix, AZ 85016
     eryan@bffb.com
 8   claliberte@bffb.com
     Telephone: (602) 274-1100
 9
     Attorneys for Plaintiff Edward Luparello
10   Additional counsel on signature page
11
                                  UNITED STATES DISTRICT COURT
12                              NORTHERN DISTRICT OF CALIFORNIA
13   JI KWON, individually and on behalf of all   Case No.: 4:20-cv-09328-YGR
     others similarly situated,
14
                                                  CLASS ACTION
                   Plaintiff,
15          v.
                                                  PLAINTIFF EDWARD LUPARELLO’S
16   ROBINHOOD FINANCIAL LLC, et al.,             NOTICE, MOTION, AND
                                                  MEMORANDUM OF POINTS OF
17                 Defendants.                    AUTHORITIES IN SUPPORT OF
18                                                CONSOLIDATION, APPOINTMENT AS
     EDWARD LUPARELLO, on behalf of               LEAD PLAINTIFF, AND APPROVAL OF
     himself and all others similarly situated,   SELECTION OF LEAD COUNSEL
19
                    Plaintiff,
20                                                Date:       March 23, 2021
            v.                                    Time:       2:00 p.m.
21
     ROBINHOOD FINANCIAL LLC, et al.,             Hon. Yvonne Gonzalez Rogers
22
                    Defendants.
23                                            Related Case 21-cv-00415-YGR
     SARKHAN NABI, individually and on behalf
     of all others similarly situated,                     21-cv-00755-YGR
24

25            Plaintiff,
     v.
26   ROBINHOOD FINANCIAL, LLC, et al.

27                Defendants.

28
                                                   MOTION ISO CONSOLIDATION,
                                                   APPOINTMENT AS LEAD PLAINTIFF, AND
                                                   APPROVAL
       Case 4:20-cv-09328-YGR Document 28 Filed 03/08/21 Page 2 of 14



            PLEASE TAKE NOTICE that on March 23, 2021 at 2:00 p.m., Plaintiff Edward
 1
     Luparello (“Plaintiff”) will move for an order to: (1) consolidate the above-captioned Related
 2
     Actions; (2) appoint Plaintiff Luparello as Lead Plaintiff in this action; and (3) approve Plaintiff
 3
     Luparello’s selection of Bonnett, Fairbourn, Friedman & Balint, P.C. (“BFFB”) as Lead
 4
     Counsel for the Class.
 5
            Plaintiff’s Motion is supported by the accompanying Memorandum of Points and
 6
     Authorities, the declaration of Patricia N. Syverson, the pleadings on file in this action, oral
 7
     argument, and such other matters as the Court may consider in hearing this Motion.
 8
            First, Plaintiff moves to consolidate three related actions because these Actions arise
 9
     from the same operative facts, assert claims against overlapping defendants, and meet the
10
     standards of Fed. R. Civ. P. 42(a). Second, Plaintiff moves for his appointment as lead plaintiff
11
     because he believes that he is the most “adequate plaintiff” as defined in the Private Securities
12
     Litigation Reform Act of 1995. He has the largest known financial interest in the relief sought
13
     by the Class, having conducted 310 trades involving a total of 314,146.073 shares during the
14
     Class Period using Robinhood’s brokerage services. Finally, Plaintiff satisfies the typicality
15
     and adequacy requirements of Federal Rule of Civil Procedure 23.
16
     Dated: March 8, 2021               BONNETT, FAIRBOURN, FRIEDMAN
17
                                        & BALINT, P.C.
18                                      /s/Patricia N. Syverson
                                        Patricia N. Syverson (203111)
19                                      600 W. Broadway, Suite 900
                                        San Diego, CA 92101
20                                      psyverson@bffb.com
                                        Telephone: (619) 798-4593
21
                                        BONNETT, FAIRBOURN, FRIEDMAN
22                                      & BALINT, P.C.
                                        Elaine A. Ryan (Admitted Pro Hac Vice)
23                                      Carrie A. Laliberte (Admitted Pro Hac Vice)
                                        2325 E. Camelback Rd., Suite 300
24                                      Phoenix, AZ 85016
                                        eryan@bffb.com
25                                      claliberte@bffb.com
                                        Telephone: (602) 274-1100
26
                                        THE PASKOWITZ LAW FIRM P.C.
27                                      Laurence D. Paskowitz (To be Admitted Pro Hac Vice)
                                        208 East 51st Street, Suite 380
28                                      New York, NY 10022
                                                          MOTION ISO CONSOLIDATION,
                                                    1     APPOINTMENT AS LEAD PLAINTIFF, AND
                                                          APPROVAL
     Case 4:20-cv-09328-YGR Document 28 Filed 03/08/21 Page 3 of 14



                             lpaskowitz@pasklaw.com
 1                           Telephone: (212) 685-0969
 2                           GREENWICH LEGAL ASSOCIATES, LLC
                             Adam Frankel
 3                           881 Lake Avenue
                             Greenwich, CT 06831
 4                           adam@grwlegal.com
                             (203) 622-6001
 5
                             Attorneys for Plaintiff
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              MOTION ISO CONSOLIDATION,
                                         2    APPOINTMENT AS LEAD PLAINTIFF, AND
                                              APPROVAL
          Case 4:20-cv-09328-YGR Document 28 Filed 03/08/21 Page 4 of 14



                        MEMORANDUM OF POINTS AND AUTHORITIES
 1
     I.       STATEMENT OF ISSUES TO BE DECIDED
 2
              1. Whether the Court should consolidate the three above-captioned related actions (the
 3
     “Related Actions”), which involve common questions of law and fact, pursuant to Rule 42(a) of
 4
     the Federal Rules of Civil Procedure;
 5
              2. Whether the Court should appoint Plaintiff Luparello as Lead Plaintiff pursuant to the
 6
     Private Securities Litigation Reform Act of 1995 (the “PSLRA” or the “Act”), 15 U.S.C. §
 7
     78u4(a)(3)(B); and
 8
              3. Whether the Court should approve of Plaintiff Luparello’s selection of Bonnett
 9
     Fairbourn Friedman & Balint, P.C. (“BFFB”) as Lead Counsel for the proposed class, pursuant
10
     to 15 U.S.C. § 78u4(a)(3)(B)(v).
11
     II.      INTRODUCTION
12
              Three related securities class actions brought on behalf of individuals who used
13
     Robinhood’s brokerage services are currently pending in this Court: (1) Kwon v. Robinhood
14
     Financial LLC and Robinhood Securities LLC, Case No. 20-cv-9328-YGR1; (2) Luparello v.
15
     Robinhood Financial LLC, Robinhood Securities, LLC, and Robinhood Markets, Inc., Case No.
16
     21-cv-00415-YGR; and (3) Nabi v. Robinhood Financial LLC and Robinhood Securities LLC,
17
     Case No. 21-cv-00755-YGR (collectively, the “Related Actions”). The PSLRA requires district
18
     courts to resolve consolidation before appointing a lead plaintiff in securities cases. See 15
19
     U.S.C. § 78u-4(a)(3)(B)(ii). Here, the Related Actions should be consolidated because each
20
     asserts nearly identical claims against two of the same defendants2 on behalf of a Class of
21
     individuals who used Robinhood’s brokerage services during overlapping Class Periods.3 See
22
     Fed. R. Civ. P. 42(a); Section IV(A), below.
23

24   1
       On December 23, 2020, this action was filed on behalf of Plaintiff Justin Lemon. Thereafter,
25   Plaintiff Lemon was voluntarily dismissed and on January 5, 2021 a First Amended Class Action
     Complaint was filed naming Plaintiff Ji Kwon. (Kwon D.E. Nos. 7, 9-10).
     2
26     Plaintiff Luparello is the only plaintiff who also named Robinhood Markets, Inc.
     3
       All three Related Actions define the Class Period as beginning on September 1, 2016 but each
27   action identifies a different end date: Kwon is June 30, 2019 (FAC at ¶ 97); Luparello is June
     16, 2020 (Complaint, at ¶¶ 2, 39-40); and Nabi defines the class period as continuing to the
28   present (Complaint, at ¶ 77).
                                                         MOTION ISO CONSOLIDATION,
                                                    1    APPOINTMENT AS LEAD PLAINTIFF, AND
                                                         APPROVAL
       Case 4:20-cv-09328-YGR Document 28 Filed 03/08/21 Page 5 of 14



            After consolidating the Related Actions, the Court “shall appoint the most adequate
 1
     plaintiff as lead plaintiff for the consolidated actions.” 15 U.S.C. § 78u-4(a)(3)(B)(ii). The
 2
     PSLRA defines the Lead Plaintiff as the “member or members of the purported plaintiff class
 3
     that the court determines to be most capable of adequately representing the interests of class
 4
     members.” 15 U.S.C. § 78u-4(a)(3)(B)(i). Here, Plaintiff Luparello should be appointed Lead
 5
     Plaintiff because he: (1) timely filed this Motion; (2) has the largest financial interest in terms of
 6
     potential relief sought, having conducted 310 trades involving a total of 314,146.073 shares
 7
     during the Class Period using Robinhood’s brokerage services; and (3) is typical of the Class
 8
     members and will adequately represent the Class’s interests. See Declaration of Patricia N.
 9
     Syverson (“Syverson Decl.”), submitted herewith, at ¶ 2; Luparello Certification (D.E. 10). See
10
     Section IV(B), below.
11
            The Court also should approve Plaintiff Luparello’s selection of BFFB to serve as Lead
12
     Counsel for the Class because the firm has the expertise and resources necessary to adequately
13
     represent the interests of all Class members. See Section IV(C), below.
14
     III.   STATEMENT OF FACTS AND PROCEDURAL HISTORY
15
            Robinhood is a multi-billion dollar mobile application and website investment service
16
     that places stock trade orders on behalf of users like Plaintiff and Class members. Luparello
17
     Complaint, at ¶ 1. Plaintiff alleges that Robinhood targets young adults who are new to investing
18
     and misleads them into using Robinhood by promising “commission-free” and “discounted”
19
     trading services and assuring them in its Customer Agreements that all of Robinhood’s
20
     transactions comply with federal and state securities laws. Id.
21
            As a retail broker-dealer, Robinhood is duty-bound to obtain the most favorable trade
22
     terms and prices possible – i.e., the duty of “best execution.” Id. Capitalizing on its customers’
23
     naivete and placing its financial interests ahead of its duty of best execution and duty of
24
     undivided loyalty to its customers, Robinhood negotiated “payments for order flow” (“PFOF”)
25
     for itself, four times the industry standard from the principal trading firms through which
26
     Robinhood routed its customers’ orders, which the principal trading firms recouped from each
27
     and every one of Robinhood’s clients by providing them no price improvement or less price
28

                                                           MOTION ISO CONSOLIDATION,
                                                     2     APPOINTMENT AS LEAD PLAINTIFF, AND
                                                           APPROVAL
         Case 4:20-cv-09328-YGR Document 28 Filed 03/08/21 Page 6 of 14



     improvement on their trades, which they otherwise could have obtained had Robinhood acted
 1
     lawfully. Id. at ¶ 3. Robinhood did not disclose that it generates most of its revenue from PFOF,
 2
     the terms of those arrangements, or the pass-through of those PFOF to customers in the form of
 3
     less favorable trade execution prices. Robinhood enjoyed huge profits from the “dark-pool”
 4
     PFOF arrangements. Id. Robinhood’s customers were harmed in that Robinhood’s PFOF
 5
     caused them to receive inferior execution prices, and not the best execution prices that they were
 6
     entitled to by law. Id.
 7
             Not only did Robinhood fail to disclose its PFOF until late in the Class Period and never
 8
     disclosed their negative impact on the execution quality of its customers’ trades, but Robinhood
 9
     took affirmative steps to cover up its high PFOF and resulting poor execution quality by
10
     misrepresenting that Robinhood’s PFOF revenue was “indirect” and “negligible,” that if PFOF
11
     ever became a direct and significant source of revenue it would inform customers, and that its
12
     execution quality and speed “matches or beats what’s found at other major brokerages[,]” when
13
     Robinhood was aware that all of these material representations were not true. Id. at ¶ 4.
14
             Plaintiff Luparello’s complaint alleges that Robinhood breached its fiduciary duties and
15
     violated section 10(b) of the Securities Exchange Act of 1934, 15 U.S.C. § 78j(b) and Rule 10b-
16
     5 promulgated thereunder; California’s Corporations Code §§ 25401 and 255504.1; California’s
17
     Consumer Legal Remedies Act, Cal. Civ. Code §§ 1750 et seq.; and California’s Business &
18
     Professions Code §§ 17200 et seq. by breaching its duty of best execution, accepting less price
19
     improvement for its customers’ trades than what principal trading firms were offering in
20
     exchange for a higher rate of PFOF for itself, misrepresenting its receipt of such payments and
21
     the execution quality of its trades, omitting material revenue information from its website and
22
     other communications with customers, and covering up its order flow payments and poor
23
     execution quality. The Kwon and Nabi complaints make similar factual allegations and include
24
     similar causes of action.4
25

26   4
      The Kwon and Nabi Complaints similarly allege violations of section 10(b) of the Securities
     Exchange Act of 1934, 15 U.S.C. § 78j(b) and Rule 10b-5 promulgated thereunder; California’s
27   Consumer Legal Remedies Act, Cal. Civ. Code §§ 1750 et seq.; and California’s Business &
     Professions Code §§ 17200 et seq., as well as additional claims for violations of California’s
28

                                                         MOTION ISO CONSOLIDATION,
                                                   3     APPOINTMENT AS LEAD PLAINTIFF, AND
                                                         APPROVAL
       Case 4:20-cv-09328-YGR Document 28 Filed 03/08/21 Page 7 of 14



     IV.    ARGUMENT
 1
                    The Related Actions Should Be Consolidated.
 2
            The PSLRA requires that prior to the appointment of a Lead Plaintiff, a court should
 3
     consolidate securities class actions brought “on behalf of a class asserting substantially the same
 4
     claim or claims.” 15 U.S.C. § 78u-4(a)(3)(B)(ii). Under Federal Rule of Civil Procedure 42(a),
 5
     a court may consolidate actions “if [the] actions before the court involve a common question of
 6
     law or fact.” Consolidation of such actions avoids unnecessary cost, delay, and overlap in
 7
     adjudication. Russo v. Finisar Corp. (Finisar), 2011 WL 5117560, at *3 (N.D. Cal. Oct. 27,
 8
     2011) (noting that “actions [that] present virtually identical factual and legal issues . . . should
 9
     be consolidated”). Securities class actions are “particularly well suited to consolidation” because
10
     their unification expedites proceedings, reduces duplication, and minimizes the expenditure of
11
     time and money by all concerned. See Miami Police Relief & Pension Fund v. Fusion-io, Inc.,
12
     2014 WL 2604991, at *4 (N.D. Cal. June 10, 2014); see also City of Harper Woods Emps. Ret.
13
     Sys. v. AXT, Inc., 2005 WL 318813, at *3 (N.D. Cal. Feb. 7, 2005) (finding that consolidating
14
     securities class actions “would expedite pretrial proceedings and reduce case duplication, thereby
15
     conserving judicial resources”).
16
            The Related Actions are prime candidates for consolidation as they involve the same
17
     operative facts, assert overlapping claims for violations of the Exchange Act, and name two of
18
     the same Defendants – Robinhood Financial LLC and Robinhood Securities, LLC.
19
     Consolidation will avoid duplicative discovery, motion practice, and other proceedings that will
20
     result if the Related Actions are not consolidated.        Accordingly, the Related Actions are
21
     appropriate for consolidation in the interests of judicial efficiency and economy and should be
22
     consolidated for all purposes pursuant to Rule 42(a). See Yousefi v. Lockheed Martin Corp., 70
23
     F. Supp. 2d 1061, 1064 (C.D. Cal. 1999).
24
                    Plaintiff Luparello Should Be Appointed Lead Plaintiff.
25
            The PSLRA governs the appointment of Lead Plaintiffs in this action. See 15 U.S.C. §§
26

27
     Business & Professions Code §§ 17500, et seq., breach of covenant of good faith and fair dealing,
28   and negligent misrepresentation.

                                                          MOTION ISO CONSOLIDATION,
                                                    4     APPOINTMENT AS LEAD PLAINTIFF, AND
                                                          APPROVAL
       Case 4:20-cv-09328-YGR Document 28 Filed 03/08/21 Page 8 of 14



     78u-4(a)(1) and (a)(3)(B). In appointing Lead Plaintiffs, the Court is tasked with identifying
 1
     the Class member or members “most capable of adequately representing the interests of class
 2
     members.” 15 U.S.C. § 78u-4(a)(3)(A)(i). The Court should presume a movant is most
 3
     adequate if he has either filed the complaint or made a motion in response to the notice issued;
 4
     in the determination of the Court, has the “largest financial interest” in the relief sought by the
 5
     Class; and otherwise satisfies the requirements of Rule 23 of the Federal Rules of Civil
 6
     Procedure. 15 U.S.C. § 78u-4(a)(3)(B)(iii)(I); see also Hessefort v. Sun Micro Computer, Inc.,
 7
     317 F. Supp. 3d 1056, 1060-61 (N.D. Cal. 2018) (citing In re Cavanaugh, 306 F.3d 726, 730
 8
     (9th Cir. 2002)).
 9
            Only by a showing that a Lead Plaintiff will not fairly and adequately represent the
10
     Class, or is subject to unique defenses that will render such plaintiff incapable of adequately
11
     representing the Class, will this presumption be overcome. 15 U.S.C. § 78u-4(a)(3)(B)(iii)(II).
12
     “Absent proof that the lead-plaintiff candidate with the largest financial interest does not satisfy
13
     the requirements of FRCP 23, said candidate is ‘entitled to lead plaintiff status.’” In re Diamond
14
     Foods, Inc., Sec. Litig., 281 F.R.D. 405, 408 (N.D. Cal. 2012) (quoting In re Cavanaugh, 306
15
     F.3d at 732).
16
            As set forth below, Plaintiff Luparello meets these procedural and substantive
17
     requirements and should therefore be appointed Lead Plaintiff. Plaintiff believes he has the
18
     largest financial interest in the relief sought by the Class, is the typical Robinhood user, and is
19
     not subject to unique defenses.
20
                     1.     Plaintiff Luparello Has Timely Moved for Appointment as Lead
21                          Plaintiff.
22          The PSLRA’s first requirement is simple: file a complaint or a timely motion. See 15
23   U.S.C. § 78u-4(a)(3)(B)(iii)(I)(aa). Here, notice was published on January 7, 2021. See
24   https://www.globenewswire.com/news-release/2021/01/07/2155096/0/en/Liddle-Dubin-P-C-
25   and-Ahdoot-Wolfson-P-C-File-Securities-Class-Action-Against-Robinhood.html.
26   Accordingly, the deadline to file a motion for appointment as Lead Plaintiff is March 8, 2021.
27   Plaintiff Luparello is filing this motion on March 8, 2021. Plaintiff Luparello’s motion is
28

                                                          MOTION ISO CONSOLIDATION,
                                                    5     APPOINTMENT AS LEAD PLAINTIFF, AND
                                                          APPROVAL
         Case 4:20-cv-09328-YGR Document 28 Filed 03/08/21 Page 9 of 14



     timely. The PSLRA’s first requirement is satisfied.
 1
                    2.      Plaintiff Luparello Has the Largest Financial Interest in the Relief
 2                          Sought by the Class, Presumptively Making Him the Most
                            Adequate Plaintiff.
 3
             The PSLRA’s second requirement looks to the relative financial interests of those
 4
     seeking appointment as Lead Plaintiffs. To determine the “most adequate plaintiff,” courts in
 5
     this Circuit “compare the financial stakes of the various plaintiffs and determine which one has
 6
     the most to gain from the lawsuit.” In re Cavanaugh, 306 F.3d 726 at 730.
 7
             Given the nature of the conduct at issue in these Related Actions, it is not possible at
 8
     this early, pre-discovery stage to precisely identify the amount of damages each individual has
 9
     suffered as a result of Defendants’ misconduct. However, based on the available Complaints
10
     and Certificates of Plaintiff Luparello and Mr. Kwon, Plaintiff Luparello believes he has the
11
     largest financial interest of the three named plaintiffs in the Related Actions. From the time
12
     Plaintiff Luparello opened his Robinhood account in 2017, Plaintiff Luparello conducted 310
13
     trades through Robinhood, involving the transaction of 314,146.073 shares (i.e., an average of
14
     1013 shares per trade). Plaintiff believes he has the largest financial interest based on the length
15
     of time he was actively trading using Robinhood’s brokerage services and the overall number
16
     of trades and the volume of shares at issue.
17
             Plaintiff is aware that Mr. Kwon purports to have a larger number of trades transacted
18
     (6,757 trades) but Mr. Kwon’s trades involved a lower overall number of shares (an average of
19
     38 shares per trade) (Kwon, D.E. 7-1). As Plaintiff Luparello alleged in his complaint,
20
     Robinhood’s own internal report indicated that on orders with higher volumes of shares, the
21
     amount lost per order in price improvement increased and for most orders of more than 100
22
     shares, customers would have been better off trading at another broker-dealer.5 While Mr.
23

24   5
       See Luparello Complaint, at ¶ 29 (“By March 2019, Robinhood had conducted a more in depth
     analysis, and learned that its execution quality and price improvement metrics were substantially
25   worse than its competitors’, including the percentage of orders receiving price improvement and
     the amount of the price improvement (per order, per share, and per dollar). The internal report
26   stated “[n]o matter how we cut the data, our % orders receiving price improvement lags behind
     that of other retail brokerages by a wide margin.” And the margin widened the larger the order.
27   For example, Robinhood learned that for most orders of more than 100 shares, customers would
     be better off trading at another broker-dealer, where they would get additional price improvement
28

                                                          MOTION ISO CONSOLIDATION,
                                                    6     APPOINTMENT AS LEAD PLAINTIFF, AND
                                                          APPROVAL
      Case 4:20-cv-09328-YGR Document 28 Filed 03/08/21 Page 10 of 14



     Kwon’s average shares per trade fell well short of the 100 share threshold, Plaintiff Luparello’s
 1
     average shares per trade exceeded it ten times over. Based on the markedly higher share volume
 2
     of Plaintiff Luparello’s trades, it is reasonable to assume his overall damages are higher and,
 3
     therefore, he is presumptively a more adequate Lead Plaintiff than Mr. Kwon for the Class. Cf.
 4
     Ruland v. InfoSonics Corp., 2006 U.S. Dist. LEXIS 79144, at *16-17 (S.D. Cal. Oct. 23, 2006)
 5
     (selecting Lead Plaintiff based on the largest number of shares traded).
 6
             Mr. Nabi did not file his sworn 15 U.S.C. § 78u-4(a)(2)(A)(i)-(vi) Certification. And,
 7
     the only information in his Complaint is that he engaged in “hundreds of transactions” and that
 8
     “several transactions have included orders of over 100 shares.” Nabi Complaint at ¶ 68. These
 9
     allegations do not establish that Mr. Nabi incurred more damages than Plaintiff Luparello.
10
                     3.      Plaintiff Luparello Satisfies Rule 23’s Typicality and Adequacy
11                           Requirements.
12           The PSLRA also dictates that the potential Lead Plaintiff “otherwise satisfies the
13   requirements of Rule 23 of the Federal Rules of Civil Procedure.” 15 U.S.C. § 78u-4(a)(3)(B).
14   This showing need not be as thorough as what would be required on a class certification motion.
15   See Zhu v. UCBH Holdings, Inc., 682 F. Supp. 2d 1049, 1053 (N.D. Cal. 2010). At this stage
16   of the litigation, courts focus only on the typicality and adequacy requirements of Rule 23. See
17   In re Cavanaugh, 306 F.3d at 732 (“Once it determines which plaintiff has the biggest stake,
18   the court must appoint that plaintiff as lead, unless it finds that he does not satisfy the typicality
19   or adequacy requirements.”); see also Siegall v. Tibco Software, Inc., 2006 WL 1050173, at *5
20   (N.D. Cal. Feb. 24, 2006) (“In the context of determining the appropriate lead plaintiff under
21   the PSLRA, the requirements of ‘typicality’ and adequacy of representation are the key
22   factors”).
23

24   exceeding the $5 per-order commission costs those broker-dealers would have charged them.
     For orders over 500 shares, the average Robinhood customer lost more than $15 per order in
25   price improvement compared to Robinhood’s competitors. That loss rose to more than $23 per
     order for orders over 2,000 shares. As a result, between October 2016 and June 16, 2020,
26   Robinhood orders lost over $34.1 million in price improvement compared to the price
     improvement they would have received had they been placed at competing retail broker-dealers,
27   even after the $5 per-order broker commission costs. In effect, for each trade executed during
     the Class Period, a better price was available and, but for Robinhood’s conduct, Plaintiff and
28   Class members would have received those better prices”).

                                                           MOTION ISO CONSOLIDATION,
                                                     7     APPOINTMENT AS LEAD PLAINTIFF, AND
                                                           APPROVAL
      Case 4:20-cv-09328-YGR Document 28 Filed 03/08/21 Page 11 of 14



            Consequently, in determining who best to appoint Lead Plaintiff, courts limit their
 1
     inquiry into the typicality and adequacy prongs of Rule 23(a), and defer examination of the
 2
     remaining requirements until the Lead Plaintiff moves for class certification. Westley v. Oclaro,
 3
     Inc., 2011 WL 4079178, at *2 (N.D. Cal. Sept. 12, 2011) (noting that only a “preliminary
 4
     showing” of typicality and adequacy satisfies Rule 23 at the lead plaintiff stage). Plaintiff
 5
     Luparello meets the Rule 23 typicality and adequacy requirements.
 6
                            a.      Plaintiff Luparello’s claims are typical.
 7
            A class representative’s claims or defenses must be “typical of the claims or defenses of
 8
     the class.” Fed. R. Civ. P. 23(a)(3). Typicality depends on whether Plaintiff Luparello’s claims
 9
     are based on the same legal theories and arise “from the same event or practice or course of
10
     conduct that gives rise to the claims of other class members”. Ifso, typicality is satisfied. See
11
     Crossen, 2005 WL 1910928, at *4.
12
            Like the Class members, Plaintiff Luparello asserts that he: (1) conducted numerous
13
     trades during the Class Period using Robinhood’s brokerage services; (2) was harmed by
14
     Defendants’ allegedly PFOF-related false and misleading statements and omissions of material
15
     fact; and (3) suffered damages as a result. See Finisar, 2011 WL 5117560, at *4 (discussing
16
     ways in which a lead plaintiff movant can meet the typicality requirement). Accordingly,
17
     Plaintiff Luparello meets the typicality test of Rule 23 as he has suffered the same injury as
18
     other Class members.
19
                            b.      Plaintiff Luparello is adequate.
20
            Representative parties must also “fairly and adequately protect the interests of the class.”
21
     Fed. R. Civ. P. 23(a)(4). The test for adequacy is whether: (1) the presumptive plaintiff will
22
     fairly and adequately protect the interests of the Class; and (2) is not subject to “unique defenses”
23
     that make the plaintiff unable to adequately represent the Class. See e.g., Rieckborn v. Velti PLC,
24
     2013 WL 6354597, at *4 (N.D. Cal. Dec. 3, 2013); Mohanty v. Bigband Networks, Inc., 2008
25
     WL 426250, at *3 (N.D. Cal. Feb. 13, 2008).
26
            Plaintiff Luparello meets these requirements. He conducted 310 trades involving a total
27
     of 314,146.073 shares during the Class Period using Robinhood’s brokerage services. Such
28

                                                          MOTION ISO CONSOLIDATION,
                                                    8     APPOINTMENT AS LEAD PLAINTIFF, AND
                                                          APPROVAL
         Case 4:20-cv-09328-YGR Document 28 Filed 03/08/21 Page 12 of 14



     substantial use of Robinhood’s services ensures that Plaintiff is highly invested in the outcome
 1
     of the litigation and that his interests are aligned with the interests of other Class members.
 2
     There is also no indication of antagonism between Plaintiff and members of the Class. For
 3
     these reasons, Plaintiff Luparello is more than an adequate Lead Plaintiff.
 4
                    The Court Should Approve Plaintiff Luparello’s Choice Of Lead Counsel.
 5
             The PSLRA vests authority in the Lead Plaintiff to “select and retain lead counsel,”
 6
     subject to this Court’s approval. 15 U.S.C. § 78u-4(a)(3)(B)(v); see also In re Cohen, 586 F.3d
 7
     703, 711-12 (9th Cir. 2009) (“if the lead plaintiff has made a reasonable choice of counsel, the
 8
     district court should generally defer to that choice”).6
 9
             Plaintiff Luparello has chosen lead counsel with significant experience and success
10
     prosecuting securities class actions and other complex securities and financial fraud cases.
11
     Syverson Decl., ¶ 3 and Ex. A. BFFB attorneys have worked for institutional and individual
12
     investors defrauded by management practices of publicly and privately held corporations and
13
     other entities, including investors in such cases as In re American Continental Corp./Lincoln
14
     Savings and Loan Sec. Litig., MDL 834 (D. Ariz.); In re Apollo Group, Inc. Securities Litig.,
15
     CV 04-2147-PHX-JAT (D. Ariz.); Facciola et al v. Greenberg Traurig, LLP et al, CV-10-1025-
16
     PHX-FJM (D. Ariz.). Id. BFFB has the ability, experience, and resources available to take on
17
     complex litigation against resourceful defendants. Id.
18
             Accordingly, the Court should approve Plaintiff Luparello’s selection of BFFB as Lead
19
     Counsel.
20
     V.      CONCLUSION
21
             For the foregoing reasons, Plaintiff Luparello respectfully requests that the Court: (1)
22
     consolidate the above-captioned Related Actions; (2) appoint Plaintiff Luparello as Lead
23
     Plaintiff in this action; (3) approve Plaintiff Luparello’s selection of BFFB as Lead Counsel for
24
     the Class; and (4) grant such other and further relief as the Court may deem just and proper.
25

26

27
     6
      As set forth in the PSLRA, Courts should not disturb the Lead Plaintiff’s choice of counsel
28   unless necessary to “protect the interests of the class.” 15 U.S.C. § 78u-4(a)(3)(B)(iii)(II)(aa).

                                                          MOTION ISO CONSOLIDATION,
                                                    9     APPOINTMENT AS LEAD PLAINTIFF, AND
                                                          APPROVAL
      Case 4:20-cv-09328-YGR Document 28 Filed 03/08/21 Page 13 of 14



     Dated: March 8, 2021         BONNETT, FAIRBOURN, FRIEDMAN
 1                                & BALINT, P.C.
 2                                /s/Patricia N. Syverson
                                  Patricia N. Syverson (203111)
 3                                600 W. Broadway, Suite 900
                                  San Diego, CA 92101
 4                                psyverson@bffb.com
                                  Telephone: (619) 798-4593
 5
                                  BONNETT, FAIRBOURN, FRIEDMAN
 6                                & BALINT, P.C.
                                  Elaine A. Ryan (Admitted Pro Hac Vice)
 7                                Carrie A. Laliberte (Admitted Pro Hac Vice)
                                  2325 E. Camelback Rd., Suite 300
 8                                Phoenix, AZ 85016
                                  eryan@bffb.com
 9                                claliberte@bffb.com
                                  Telephone: (602) 274-1100
10
                                  THE PASKOWITZ LAW FIRM P.C.
11                                Laurence D. Paskowitz (To be Admitted Pro Hac Vice)
                                  208 East 51st Street, Suite 380
12                                New York, NY 10022
                                  lpaskowitz@pasklaw.com
13                                Telephone: (212) 685-0969
14                                GREENWICH LEGAL ASSOCIATES, LLC
                                  Adam Frankel
15                                881 Lake Avenue
                                  Greenwich, CT 06831
16                                adam@grwlegal.com
                                  (203) 622-6001
17
                                  Attorneys for Plaintiff Edward Luparello
18

19

20

21

22

23

24

25

26

27

28

                                              MOTION ISO CONSOLIDATION,
                                         10   APPOINTMENT AS LEAD PLAINTIFF, AND
                                              APPROVAL
      Case 4:20-cv-09328-YGR Document 28 Filed 03/08/21 Page 14 of 14



                                     CERTIFICATE OF SERVICE
 1

 2          I hereby certify that on March 8, 2021, I electronically filed the foregoing with the Clerk
 3   of the Court using the CM/ECF system which will send notification of such filing to the e-mail
 4   addresses denoted on the Electronic mail notice list
 5          I certify under penalty of perjury under the laws of the United States of America that the
 6   foregoing is true and correct. Executed on March 8, 2021.
 7
                                           /s/Patricia N. Syverson
 8
                                           Patricia N. Syverson (203111)
 9                                         BONNETT FAIRBOURN FRIEDMAN
                                           & BALINT, P.C.
10                                         600 W. Broadway, Suite 900
                                           San Diego, CA 92101
11                                         Telephone: (619) 798-4593
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                         MOTION ISO CONSOLIDATION,
                                                  11     APPOINTMENT AS LEAD PLAINTIFF, AND
                                                         APPROVAL
